Case: 14-1130    Document: 20     Page: 1   Filed: 06/04/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

          IN RE THOMAS L. DISTEFANO, III

                  ______________________

                        2014-1130
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 10/868,312.
                   ______________________

                      ON MOTION
                  ______________________

   Before NEWMAN, RADER, and HUGHES, Circuit Judges.
 NEWMAN, Circuit Judge.
                        ORDER
     The Deputy Director of the United States Patent and
 Trademark Office (PTO) moves to waive the requirements
 of Federal Circuit Rule 27(f) and to remand this case to
 the PTO for further proceedings before the agency.
 Thomas L. DiStefano III opposes.
     The PTO concedes that the Board erred in failing to
 designate its decision as a new ground of rejection and
 that DiStefano will be able to request rehearing before the
 Board or reopen prosecution on remand as to the new
 ground of rejection.
Case: 14-1130         Document: 20    Page: 2    Filed: 06/04/2014



 2                                   IN RE DISTEFANO




       Accordingly,
       IT IS ORDERED THAT:
      (1) The motion is granted. This appeal is remanded
 for further proceedings consistent with this order.
       (2) Each side shall bear its own costs.

                                     FOR THE COURT


                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk

 s30
 ISSUED AS A MANDATE: June 4, 2014